[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
CT Page 16033
This is an application for a temporary injunction. The applicants are the owners of a condominium unit at the Warrenton Mill. They seek to enjoin the Warrenton Mill Association from fining them fifty ($50.00) dollars per day for their acknowledged violation of Section 3.3 of the Association; rule prohibiting unit owners from having more than one cat. (The applicants have ten cats.)
The applicants believe that someone waived the cat limit requirement for them. There is no credible evidence that there was such a waiver, who allegedly gave that waiver, or even if a waiver is allowed by the rules.
The cats had been kept in their small condo for nearly five years without Association knowledge. The cats were discovered by a repair man who reported their presence and offensive odors to the Association which then threatened this sanction.
The court sympathizes with the applicants and understands their affection for their pets. Nevertheless, the acts are clearly there in violation of the Association rules. The applicants knew then and know now the rules. (One applicant is a member of the Association board.)
The court further finds that there is an adequate remedy at law if indeed some person fraudulently led then to believe they were exempt from the rules.
The balancing of the equities do not favor the granting of this injunction and the court finds that there will be little likelihood of success on the merits.
The temporary injunction is, accordingly, denied. See Scoville v.Ronalter, 162 Conn. 67, 74 (1971).
BY THE COURT CT Page 16034
Gill, J.